ICJ_139_Avena-Interpretation_MEX_USA_2009-01-19_JUD_01_ME_02_EN.txt.             DECLARATION OF JUDGE ABRAHAM

ranslation]

I have voted in favour of all but one of the points in the operative
 use of the present Judgment.
The point in question is the third one, on which, much to my regret, I
ve had to stand apart from all my colleagues.
I believe it necessary to explain why in a few lines.
In point (3) of the operative clause the Court
  “[r]eaffirms the continuing binding character of the obligations of
  the United States of America under paragraph 153 (9) of the Avena
  Judgment and takes note of the undertakings given by the United
  States of America in these proceedings”.
I do not of course contest either the validity of the first statement or
e significance of the second.
It is self-evident that the obligations arising under point (9) of the
 erative clause in the Avena Judgment, i.e., the obligation to provide
view and reconsideration of the convictions and sentences of all 51 Mexi-
n nationals referred to in that Judgment, continue to be binding on the
nited States ; nor, moreover, has there been any dispute between the
 rties as to this. The case of José Ernesto Medellín Rojas apart, his
ecution having now rendered this obligation moot in his regard, it is
 ar that the United States remains under an obligation in respect of the
nvicted Mexican nationals to comply with the Court’s Judgment, save
 so far as it may have done so already in some of their cases, this last
 estion being one which the Court was not called upon to decide and
d not seek to decide. It is also true that the United States, speaking
roughitsauthorizedrepresentativesbeforetheCourt,reaffirmeditsunder-
king to take all necessary steps to ensure prompt receipt of the
ppropriate reparation” defined in point (9) of the operative clause in
e Avena Judgment by those convicted Mexican nationals who have not
t obtained it, and the Court clearly cannot but so note with interest.
Thus, my motive in voting against point (3) of the operative clause was
 t any disagreement with its content. It was that the statements made
ere are patently beyond the scope of the Court’s jurisdiction under
 ticle 60 of the Statute, which is what it is exercising, or supposed to
ercise, in the present case. This jurisdiction has as its sole subject-
atter the interpretation of the Judgment previously rendered and it cannot
tend to any question of compliance, past or future, with that Judg-
ent.
This is moreover just what the Court says in dismissing Mexico’s claim
king the Court to declare that the United States breached the Avena

                                                                       28

 dgment by executing Medellín. In paragraph 56 of the Judgment, the
mits on the jurisdiction conferred on the Court by Article 60 are
 scribed, leading to the conclusion that the Court cannot uphold this
  im. Yet, as a matter of logic, it can be inferred from point (2) of the
 erative clause, in which Medellín’s execution is found to be a violation
  the Court’s Order of 16 July 2008 indicating provisional measures,
at the United States violated the Avena Judgment by taking the action
 question. The Court has seen fit to grant Mexico’s request for a finding
at the Order has been violated : this is because the title of jurisdiction
 re exercised by the Court incidentally covers the question of compli-
 ce with the provisional measures ordered by the Court, as the Order
  s “issued in the same proceedings” (for interpretation) (paragraph 51).
n the other hand, the Court refuses, and rightly so, to uphold the claim
king it to find that the same action (executing Medellín) constituted a
olation of the Avena Judgment as well — even though, logically, the
 o propositions must simultaneously both hold true — because this
  im cannot be brought, either directly or incidentally, within the juris-
ction vested in the Court under Article 60.
 The same logic should have led the Court to refrain from incorporat-
g in the operative clause of the Judgment such observations — incon-
overtible though they may be — as those appearing in point (3).
 It is one thing to include in the reasoning of a judgment legally super-
 ous comments, observations or propositions apparently beyond the
ope proper of the jurisdiction exercised by the Court. This is never par-
 ularly advisable, but the Court may on occasion have reasons for
 ing so by way of explanation. Where done judiciously and in modera-
 n (as, for example, in paragraphs 54 and 55 here), this can be accept-
 le.
 It is in any case another to include in the operative clause of a judg-
ent observations falling outside the scope of the jurisdiction being exer-
 ed by the Court. The reason for this is that, while superabundant
 ments in the reasoning have no force as res judicata, everything in the
 erative clause of a judgment is in principle res judicata. Superfluous
 ints in the reasoning may be permissible ; superfluous statements in the
 erative clause are not. It follows that each and every part of the opera-
 e clause must fall strictly within the scope of the Court’s jurisdiction.
 That is not true in respect of point (3). There the Court is not respond-
g to a request for an interpretation of the Avena Judgment, neither
 rty having ever raised any issue concerning the Judgment’s effects over
me and calling for an interpretation.
 In fact, point (3) appears instead to be a preamble, as it were, to
 int (4), in which the Court declines Mexico’s request that the United
ates be ordered to provide guarantees of non-repetition (of the viola-
 n of the Avena Judgment). It is in the light of the observations made in
 int (3) (“in these circumstances”) that the Court in the following sub-
 ragraph declines this request.
 But, in my view, what justifies the denial of the submission rightly

                                                                       29

 ected by the Court in point (4) of the operative clause is not the fact
at the United States has given an undertaking henceforth to comply
 ly with the Avena Judgment, but rather that this submission itself is
trinsic to the jurisdiction deriving from Article 60 of the Statute, the
 ly jurisdiction invoked by Mexico in the present case.
 While I voted against point (3), for the reasons just set out, I did not
  l the need to vote against point (4) too, even though it contains what
 hink is an unfortunate cross-reference to the preceding point. In my
  w, what is important is that point (4) rejects the request, which the
ourt was in no position to grant.
 I shall add in conclusion that the preceding comments do not cast any
 ubt on my agreement with the crux of the Judgment just delivered by
e Court, which, to my thinking, is found in paragraphs 29 to 46 of the
asoning and point (1) of the operative clause.

                                         (Signed) Ronny ABRAHAM.




                                                                      30

